Appellant has filed a motion for rehearing insisting that we were in error in holding the evidence sufficient to support the conviction.
The writer was not a member of this court when the case was originally submitted, and the opinion delivered, and in order to pass intelligently on appellant's motion it has been necessary to review the entire statement of facts, which has been done patiently and carefully.
The charge was for a killing alleged to have occurred in Walker County. Venue was changed to Houston County. Before a jury uninfluenced by any prejudice or feeling which might have existed in the county where the killing happened a conviction resulted.
All incriminative testimony offered by the State was sought to be explained by the evidence introduced in appellant's behalf. The jury declined to accept this explanatory evidence. After a most careful reexamination and analysis of all the testimony, we find no reason to change our former opinion.
The motion for rehearing is overruled.
Overruled.